Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the PG-Publication to Hudson et al (‘103).
 	Hudson et al discloses (see Fig. 1) a submersible autonomous data acquisition node that includes a buoyancy system enabling variation of the node buoyancy between positive buoyancy and negative buoyancy, the buoyancy system including at least one inflatable external bladder and at least one internal reservoir containing a liquid, where the liquid can be transferred between the at least one inflatable external bladder and the internal reservoir to vary node buoyancy by changing total displacement of the node (see paragraphs 0074, 0128, 0159).  Therefore, claims 1 and 19 are anticipated by Hudson et al.
The claim language that “the buoyancy system is operable as a buoyancy propulsion system enabling the node to transit between first and second landed two submarine locations on the seabed by varying node buoyancy between a positive buoyancy and a negative buoyancy and- wherein the buoyancy system is operable upon the node landing at a seabed location to increase the negative buoyancy of the node to thereby increase contact pressure between the node and the seabed” does not differentiate the node from the Hudson et al node.  Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Per claims 2 and 3, see paragraph 0065.
Per claims 5-9, see Fig. 1.
Per claims 13 and 14, see paragraph 0014.
Per claim 15, see paragraph 0136.
Per claims 16-18, see paragraph 0060.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hudson et al (‘103).
	Per claim 4, it would be obvious to one of ordinary skill in the art that the negative buoyancy is evenly distributed by the external bladder of Hudson et al’s node since it is extremely important to provide accurate coupling of the node and it’s sensors with the seabed.

6.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hudson et al (‘103) when taken in view of the PG-Publication to Brizard (‘554).
Per claims 10-12, Brizard discloses a typical autonomous underwater nodes that broadcast acoustic communications using USBL or SSBL (paragraph 0039) and further including a top-mounted transducer (128) and a down facing receiver (130).  In view of Brizard, it would have been obvious to one of ordinary skill in the art to have modified or improved the autonomous data acquisition node(s) of Hudson et al by adding acoustic broadcast communication technology.  Claims 10-12 are thus rejected.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl